Citation Nr: 1742129	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-30 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an earlier effective date prior to April 4, 2016, for the award of a higher level of special monthly compensation based on the need for aid and attendance.  

2.  Entitlement to an effective date prior to January 3, 2017, for the award of a 60 percent rating for urinary incontinence associated with degenerative arthritic changes, L5-S1.  

3.  Whether there was clear and unmistakable error (CUE) in an October 23, 1974, rating decision assigning a noncompensable disability rating for right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Rudy S. Melson, Attorney-at-Law



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to December 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from January and February 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Issues 1 and 2 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The October 1974 rating decision assigning a noncompensable disability rating for right inguinal hernia was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the assignment of a noncompensable rather than a compensable rating.



CONCLUSION OF LAW

The October 23, 1974, rating decision assigning a noncompensable disability rating for right inguinal hernia did not contain CUE.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case.  While VA has a duty to notify and assist a claimant in the development of a claim under the VCAA, VA's duties to notify and assist claimants do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

The Veteran asserts CUE in the October 1974 rating decision which granted service connection and assigned a noncompensable rating for right inguinal hernia from the day after service separation.  The decision was not appealed and became final.  38 C.F.R. §§ 3.104, 20.302, 20.1103.  In his claim filed in December 2016, the Veteran's attorney argues for a "retroactive grant of 10 percent for residuals of hernia surgery from 1974 rating decision."  He also argues in essence that the granting of service connection and the assignment of a noncompensable rating for a post-surgical scar effective from May 2013 supports his assertion that the symptoms present in 1974 warrant a compensable rating.  

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The allegations of CUE made by the Veteran and his attorney are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

In the 1974 rating decision, the RO rated the right inguinal hernia under the provisions of Diagnostic Code 7338.  The rating criteria at that time provided for a non-compensable evaluation for an inguinal hernia that was either not operated, but remediable, or small, reducible; or, without true hernia protrusion.  A 10 percent evaluation applied if the hernia was postoperative recurrent, readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114, Diagnostic Code 7338 (1974).  Additionally, a 10 percent evaluation applied if the scar was painful on examination.  38 C.F.R. § 4.119, Diagnostic Code 7804 (1974).  

The RO considered the service treatment records and the Veteran's contentions in his claim filed in July 1974.  The Veteran reported that he suffered a recurrent right inguinal hernia in paratrooper training in July 1972 at Fort Benning.  In assigning a noncompensable rating, the RO observed that the Veteran's induction exam noted right herniorrhaphy scar with history of surgery at age 5.  In June 1973, he underwent surgery for recurrence of right inguinal hernia.  In August 1973 the incision was noted as well-healed with no recurrence.  There was some minor pain related to the incision but the Veteran was discharged to duty.  Discharge examination in October 1973 noted right hernia scar and the Veteran indicated that he thought he was in good health.  The Board notes that this examination showed that all systems were normal on clinical evaluation.  

The Board finds that the correct facts, as they were known at the time, were before the adjudicator and the statutory or regulatory provisions extant at the time were correctly applied.  The RO cited to the pertinent facts and applied the correct diagnostic code.  The Board does not find that an error of fact or law was made by the RO.  Here, the RO considered the Veteran's complaints and made an assessment as to the severity of the Veteran's manifestations, in relation to the applicable diagnostic criteria found at DC 7338.  As such, the Veteran's CUE claim must fail and there is no need to proceed to the second and third prongs of the CUE test.  Damrel, 6 Vet. App. at 245.

To the extent that the Veteran argues that the recent grant of service connection and a noncompensable rating for the surgical scar supports CUE in 1974 rating decision. the Board cannot, by law, review an older unappealed decision based on evidence that did not exist at the time of the older decision.  However, to the extent that it is argued that the scar warranted a separate rating in 1974, this is a mere disagreement with the weighing of the facts, and cannot be CUE.

In summary, the Veteran and his attorney have not identified an error of fact or law in the October 1974 rating decision.  The RO correctly applied the law in effect at that time to the rating based on the facts of the Veteran's claim.  Based on the foregoing, the Board concludes that there was no CUE in the October 1974 rating decision to assign a noncompensable rating for right inguinal hernia.  38 C.F.R. § 3.105 (a).


ORDER

The claim for CUE in the October 1974 rating decision is denied.


REMAND

The claim for an earlier effective date for the award of a higher level of special monthly compensation was one of two issues addressed in the May 2017 statement of the case (SOC), and the Veteran perfected an appeal with all of the issues in that SOC.  See May 2017 VA form 9.  In that document, and in May 3, 2017, and May 30, 2017, VA forms 21-4138, the Veteran clarifies that he has also filed a notice of disagreement (NOD) with that part of a January 2017 rating decision that denied an effective date prior to January 3, 2017, for the award of a 60 percent rating for urinary incontinence.  This clarification was in response to the RO's May 2017 letter asking for clarification of the Veteran's intent in filing a March 2017 NOD, as there were several recent rating decisions.  

In view of the above, the Board finds that the Veteran has filed a valid and timely NOD with the issue of the effective date of the 60 percent rating assigned for urinary incontinence.  To date, however, the RO has not issued the Veteran an SOC with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board agrees with the Veteran's attorney that the issue of an earlier effective date for the award of a higher level of special monthly compensation is inextricably intertwined with the issue of the effective date of the rating assigned for urinary incontinence.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the matter an effective date prior to January 3, 2017, for the award of a 60 percent rating for urinary incontinence associated with degenerative arthritic changes, L5-S1.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2.  After the above and any other appropriate development has been completed, readjudicate the issue(s) on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claim is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


